61 P.3d 975 (2003)
186 Or. App. 134
STATE of Oregon, Respondent,
v.
Christopher Jeffrey SAGDAL, Appellant.
D9906214M; A113896.
Court of Appeals of Oregon.
Submitted on Record and Briefs December 6, 2002.
Decided January 29, 2003.
*976 David E. Groom, Acting Executive Director, Office of Public Defense Services, and Beth Corbo, Deputy Public Defender, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Paul L. Smith, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and LINDER and WOLLHEIM, Judges.
PER CURIAM.
Defendant appeals his convictions of two counts of waste of a game mammal, ORS 498.042, and one count of aiding in a game violation, ORS 496.695. He argues that the trial court erred in denying his motion for judgment of acquittal based on ORS 136.440. The state concedes that the trial court erred in denying the motion. We agree and therefore reverse defendant's convictions.
ORS 136.440 provides that a conviction may not be based solely on accomplice testimony but requires corroboration. Such "corroboration is not sufficient if it merely shows the commission of the offense or the circumstances of the commission." ORS 136.440(1). Defendant's convictions were based solely on accomplice testimony and corroborative evidence that demonstrated that an offense had been committed. That corroborative evidence, as the state concedes, fails to demonstrate that defendant was connected with the commission of the crime. See generally State v. Brake, 99 Or. 310, 195 P. 583 (1921) (construing substantially identical prior statute to require independent evidence tending to show that the defendant was connected with the commission of the crime).
Reversed.